DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for an RCE filed 8/2/2021 to enter the amendment filed on 7/12/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claims 2-6, 8, and 13, each claim includes the preamble “The optical structure of”.  However, Claim 1 does not include an optical structure, so there is insufficient antecedent basis for the limitation “the optical structure” in these claims depending from Claim 1.  Furthermore, it is unclear as to whether “the optical structure” is intended to refer to the luminaire of Claim 1 and thereby include all limitations of Claim 1, or to only an optical structure comprising part of the luminaire of Claim 1, or an optical structure comprising the luminaire of Claim 1, or another scope is intended.  For the purpose of examination, the examiner understands these preambles such that Claim 2 refers to the luminaire of Claim 1, Claim 3 refers to the luminaire of Claim 3, Claim 4 refers to the luminaire of Claim 1, Claim 5 refers to the luminaire of Claim 4, Claim 6 refers to the luminaire of Claim 4, Claim 8 refers to the luminaire of Claim 1, and Claim 13 refers to the luminaire of Claim 1.  The applicant is encouraged to clarify the intended scope of these claims by including consistent language in the preambles of the dependent claims with the recited luminaire of Claim 1.
With regards to Claim 27, line 4 recites the limitation “each of the plurality of LEDs”.  Claim 27 depends from Claim 14, which recites on line 3 “a plurality of light emitting diode (LED) light sources”.  It is unclear as to whether “each of the plurality of LEDs” intends to refer to each of the plurality of LED light sources of Claim 14 line 3, or to additional LEDs of the lighting device.  For the purpose of examination, the examiner understands the LEDs of Claim 27 to refer to the LED light sources of Claim 14 line 3.  The applicant is encouraged to clarify whether the LEDs of Claim 27 are the same as those of Claim 14 (and in such case, utilize consistent language), or to utilize language defining the new plurality of LEDs of Claim 27.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, 14, 26, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurik et al. (US 2015/0316229).
With regards to Claim 1, Jurik et al. discloses a luminaire comprising: a plurality of light emitting diode (LED) light sources [40] including at least a first LED light source and second LED light source (see paragraphs 20 and 22 and Figures 4 and 5); a plurality of primary optics [24,27] including at least a first primary optic and a second primary optic (see paragraph 20 and Figure 4), wherein the first primary optic [24,27] surrounds the first LED light source [40] and is configured to reflect light generated by the light source [40] towards a target region (see paragraph 21 and Figure 5), and wherein the second primary optic [24,27] surrounds the second LED light source [40] and is configured to reflect light generated by the light source [40] towards the target region (see paragraphs 21 and Figures 4 and 5); and a plurality of curved secondary optics [26] including at least a first curved secondary optic and a second curved secondary optic (see paragraph 20 and Figure 4), wherein the first curved secondary optic [26] surrounds at least a portion of the first LED light source [40] and is nested within an opening of the first primary optic [24,27] (see paragraph 21 and Figures 4 and 5), wherein the first curved secondary optic [26] is configured to at least partially block light generated by the first LED light source [40] from illuminating a region outside the target region (see paragraph 21 and Figure 5), and wherein the second curved secondary optic [26] surrounds at least a portion of the second LED light source [40] and is nested within an opening of the second primary optic [24,27] (see paragraph 21 and Figures 4 and 5), wherein the second curved secondary optic [26] is configured to at least partially block light generated by the second LED light source [40] from illuminating a region outside the target region (see paragraph 21 and Figure 5).

With regards to Claim 13, Jurik et al. discloses the optical structure as discussed above with regards to Claim 1.
Jurik et al. further discloses one or more properties of the first curved secondary optic [26] are configured based on a desired cut-off angle for at least partially blocking light generated by the first LED light source [40] from illuminating the region outside the target region, wherein the one or more properties comprise at least the following: tilt, orientation, dimensions, relative position, biasing, reflectivity, size, or shape (see Jurik et al. paragraph 21).

With regards to Claim 14, Jurik et al. discloses a lighting device [10] (see paragraph 19 and Figure 2) comprising a plurality of light modules [20] (see paragraph 20 and Figure 3), wherein each of the plurality of light modules [20] comprises: a  plurality of light emitting diode (LED) light sources [40] including at least a first LED light source and second LED light source (see paragraphs 20 and 22 and Figures 4 and 5); and an optical structure for controlling distribution of light generated by at least the first LED Light source and the second LED light source, the optical structure comprising: a plurality of primary optics [24,27] including at least a first primary optic and a second primary optic (see paragraph 20 and Figure 4), wherein the first primary optic [24,27] surrounds the first LED light source [40] and is configured to reflect light generated by the light source [40] towards a target region (see paragraph 21 and Figure 5), and wherein the second primary optic [24,27] surrounds the second LED light source [40] and is configured to reflect light generated by the light source [40] towards the target region (see paragraphs 21 and Figures 4 and 5); and a plurality of curved secondary optics [26] including at least a first curved secondary optic and a second curved secondary optic (see paragraph 20 and Figure 4), wherein the first curved secondary optic [26] surrounds at least a portion of the first LED light source [40] and is nested within an opening of the first primary optic [24,27] (see paragraph 21 and Figures 4 and 5), wherein the first curved secondary optic [26] is configured to at least partially block light generated by the first LED light source [40] from illuminating a region outside the target region (see paragraph 21 and Figure 5), and wherein the second curved secondary optic [26] surrounds at least a portion of the second LED light source [40] and is nested within an opening of the second primary optic [24,27] (see paragraph 21 and Figures 4 and 5), wherein the second curved secondary optic [26] is configured to at least partially block light generated by the second LED light source [40] from illuminating a region outside the target region (see paragraph 21 and Figure 5).

With regards to Claim 26, Jurik et al. discloses the lighting device as discussed above with regards to Claim 14.
Jurik et al. further discloses one or more properties of the first curved secondary optic [26] are configured based on a desired cut-off angle for at least partially blocking light generated by the first LED light source [40] from illuminating the region outside the target region, wherein the one or more properties comprise at least the following: tilt, orientation, dimensions, relative position, biasing, reflectivity, size, or shape (see Jurik et al. paragraph 21).

With regards to Claim 27, Jurik et al. discloses the lighting device as discussed above with regards to Claim 14.
Jurik et al. further discloses each of the plurality of LEDs [40] have a corresponding cut-off angle for at least partially blocking light generated by that LED from illuminating a corresponding region outside the target region (see paragraph 22 and Figure 5).

With regards to Claim 29, Jurik et al. discloses a luminaire [20] (see paragraph 20 and Figure 3) comprising:
a  plurality of light emitting diode (LED) light sources [40] including at least a first LED light source and second LED light source (see paragraphs 20 and 22 and Figures 4 and 5); a plurality of primary optics [24,27] including at least a first primary optic and a second primary optic (see paragraph 20 and Figure 4), wherein the first primary optic [24,27] surrounds the first LED light source [40] and is configured to reflect light generated by the light source [40] towards a target region (see paragraph 21 and Figure 5), and wherein the second primary optic [24,27] surrounds the second LED light source [40] and is configured to reflect light generated by the light source [40] towards the target region (see paragraphs 21 and Figures 4 and 5); and a plurality of secondary optics [26] including at least a first secondary optic and a second secondary optic (see paragraph 20 and Figure 4), wherein the first curved secondary optic [26] surrounds at least a portion of the first LED light source [40] and is nested within an opening of the first primary optic [24,27] (see paragraph 21 and Figures 4 and 5), wherein the first curved secondary optic [26] is configured to at least partially block light generated by the first LED light source [40] from illuminating a region outside the target region (see paragraph 21 and Figure 5), and wherein the second secondary optic [26] surrounds at least a portion of the second LED light source [40] and is nested within an opening of the second primary optic [24,27] (see paragraph 21 and Figures 4 and 5), wherein the second secondary optic [26] is configured to at least partially block light generated by the second LED light source [40] from illuminating a region outside the target region (see paragraph 21 and Figure 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (US 2015/0316229).
With regards to Claims 2 and 15, Jurik et al. discloses the optical structure and lighting device as discussed above with regards to Claims 1 and 14, respectively.  
Jurik et al. further discloses the first primary optic [24,27] comprises a parabolic shaped reflector [24] (see paragraph 22 and Figure 5).
Jurik et al. does not explicitly disclose the first LED light source is positioned at a focus of the parabolic shaped reflector.  However, Jurik et al. does disclose the first LED light source [40] is disposed in orifice [42], which is substantially located proximate the focus of the parabolic shape of the reflector [24] (see Jurik et al. paragraph 22 and Figure 5), and the reflector [24] is designed to collimate the light and produce a narrow light beam (see Jurik et al. paragraph 21).  Therefore, one of ordinary skill in the art would be able to position the first LED light source at a focus of the parabolic shaped reflector in order to collimate the light from the light source and produce a narrow light beam.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the first LED light source as to be at a focus of the parabolic shaped reflector.  One would have been motivated to do so in order to collimate the light from the first LED light source (see Jurik et al. paragraph 22).

With regards to Claims 3 and 16, Jurik et al. discloses the optical structure as discussed above with regards to Claim 2 and the lighting device as discussed above with regards to Claim 15, respectively.
Jurik et al. further discloses the first primary optic [24,27] further comprises a visor [27] attached to an outer periphery of the parabolic shaped reflector [24] (see paragraph 20 and Figure 5), the visor [27] configured to further block the light generated by the first LED light source [40] from illuminating the region outside the target region (see paragraph 20 and Figure 5).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (US 2015/0316229) in view of Barnhart (US 2016/0320050).
With regards to Claims 8 and 21, Jurik et al. discloses the optical structure and lighting device as discussed above with regards to Claims 1 and 14, respectively.
Jurik et al. further discloses the first curved secondary optic [26] is optically reflective (see paragraph 21).
Jurik et al. does not explicitly disclose the first curved secondary optic comprises optically reflective silicone.
Barnhart teaches the first curved secondary optic [119] comprises optically reflective silicone (see paragraph 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first curved secondary optic of Jurik et al. to include optically reflective silicone as taught by Barnhart.  One would have been motivated to do so in order to provide a reflective material as a coating or film (see Barnhart paragraph 21).

Allowable Subject Matter
Claims 4-6 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to Claim 4, the prior art of record fails to disclose or fairly suggest the first curved secondary optic is an arc shaped visor, in combination with the remaining limitations of Claim 4 and Claim 1 from which Claim 4 depends.  
With regards to Claim 17, the prior art of record fails to disclose or fairly suggest the first curved secondary optic is an arc shaped visor, in combination with the remaining limitations of Claim 17 and Claim 14 from which Claim 17 depends.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 14, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The reference utilized in the Final Rejection mailed 5/12/2021 and argued by the applicant, particularly Thornton, Schmidt, and Waterbury, are not utilized in the present Office Action based on the amendments filed 7/12/2021 and entered as an RCE as filed 8/2/2021.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Guercio (US 2013/0194808), which discloses at least an LED light device including an LED light source, reflector, and optical arrangement for blocking light and directing it in a desired direction, and Boxler (US 2010/0195326), which discloses at least a luminaire including a plurality of LED light sources with optical assemblies including reflectors and visors for directing light in desired directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875